 1
 2                                                                       JS-6
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
     LADELL STEPHENS,                  ) NO. CV 19-1008-AB (KS)
11                                     )
                      Plaintiff,
12                                     )
             v.                        ) JUDGMENT
13                                     )
14                                     )
     KERRY KUNZ,
                                       )
15                   Defendant.        )
16   _________________________________ )
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of United
19   States Magistrate Judge,
20
21        IT IS ADJUDGED that this action is dismissed with prejudice.
22
23   DATED: December 6, 2019
24                                                    ________________________________
25                                                           ANDRE BIROTTE JR.
                                                      UNITED STATES DISTRICT JUDGE
26
27
28

                                               1
